 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MARGARET LEHRKIND, CSBN 314717
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8926
 7          Facsimile: (415) 744-0134
     E-mail: Margaret.Lehrkind@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA

12                                              FRESNO DIVISION

13
                                                            )   Case No. 1:19-cv-00810-SKO
14   ISMAEL CHAPA,                                          )
                                                            )   STIPULATION TO VOLUNTARY
15                    Plaintiff,                            )   REMAND PURSUANT TO SENTENCE
                                                            )   FOUR OF 42 U.S.C. § 405(g) AND TO
16           vs.                                            )   ENTRY OF JUDGMENT FOR
                                                            )   PLAINTIFF; ORDER
17                                                          )
     ANDREW SAUL,                                           )
18   Commissioner of Social Security,                       )
                                                            )
19                                                          )
                      Defendant.                            )
20                                                          )
                                                            )
21                                                          )

22
              IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23
     attorneys, that this action be remanded for further administrative action pursuant to the Social
24
     Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
25
             On remand, the Appeals Council will remand the case to an administrative law judge
26
     (ALJ) for a new decision.
27
28

     Stip. to Voluntary Remand & Order; 1:19-cv-00810-SKO

                                                        1
             The parties further request that the Clerk of the Court be directed to enter a final
 1
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 2
     Commissioner.
 3
                                                        Respectfully submitted,
 4
 5   Dated: December 23, 2019                           PENA & BROMBERG, PLC
 6                                                      /s/ Jonathan O. Peña*
 7                                                      (*as authorized via email on December 23, 2019)
                                                        JONATHAN O. PENA, ESQ.
 8                                                      Attorney for Plaintiff
 9   Dated: December 23, 2019                           McGREGOR SCOTT
10                                                      United States Attorney
                                                        DEBORAH LEE STACHEL
11                                                      Regional Chief Counsel, Region IX
                                                        Social Security Administration
12
13                                              By:     /s/ Margaret Lehrkind
                                                        MARGARET LEHRKIND
14                                                      Special Assistant U.S. Attorney
                                                        Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Voluntary Remand & Order; 1:19-cv-00810-SKO

                                                        2
                                                        ORDER
 1
 2            Based upon the parties’ above Stipulation to Voluntary Remand Pursuant to Sentence

 3   Four of 42 U.S.C. § 405(g), (Doc. 13), and for good cause shown
 4
              IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the
 5
     Commissioner of Social Security for further proceedings consistent with the terms of the
 6
 7   stipulation.

 8            The Clerk is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff Ismael Chapa
 9   and against Defendant Andrew Saul, Commissioner of Social Security; and (2) administratively
10
     close the file.
11
12
13   IT IS SO ORDERED.

14
     Dated:     December 23, 2019                                 /s/   Sheila K. Oberto           .
15                                                          UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Voluntary Remand & Order; 1:19-cv-00810-SKO

                                                        3
